DETAILED ACTION
This Office action is a response to an Application No. 17/322,864 filed on 05/17/2021 in which claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 05/17/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 09/30/2021.

Claim Objections
Claims 14, 18, 23 and 30 are objected to because of the following informalities:
In claim 14, it is suggested to insert “,” after the phase “a user equipment (UE)” in line 2.
Claim 14 recites “the adjusted transmission parameters” in line 8-9. For clarity and consistency, it is suggest to amend to ---the adjusted one or more transmission parameters---.
Claim 18 recites “one or more transmission parameters” in line 1. For clarity and consistency, it is suggest to amend to ---the one or more transmission parameters---.
Claim 18 recites “a transport block size (TBS)” in line 2. For clarity and consistency, it is suggest to amend to ---the transport block size (TBS)---.
Claim 23 recites “one or more transmission parameters” in line 1. For clarity and consistency, it is suggest to amend to ---the one or more transmission parameters---.
Claim 23 recites “a transport block size (TBS)” in line 2. For clarity and consistency, it is suggest to amend to ---the transport block size (TBS)---.
In claim 30, it is suggested to insert “,” after the phase “a user equipment (UE)” in line 3.
Claim 30 recites “the adjusted transmission parameters” in line 10-11. For clarity and consistency, it is suggest to amend to ---the adjusted one or more transmission parameters---.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2019/0229883 A1) hereinafter “Hwang”.

Regarding claims 1 and 27, Hwang discloses Claim 1 of a method for wireless communications by a user equipment (UE) (see ¶ [0091], UE transmits the uplink control information (UCI)), and Claim 27 of an apparatus for wireless communications by a user equipment (UE), comprising: at least one processor and a memory (see FIG. 13; see ¶ [0260], a user equipment includes a processor and a memory), comprising:
generating hybrid automatic repeat request (HARQ) feedback for a downlink transmission from a network entity (see ¶ [0092] [0096], UCI  includes a HARQ ACK/NACK);
generating quantized channel state information (CSI) feedback (see ¶ [0092] [0096] [0100-01], UCI  includes channel status information (CSI) representing a downlink channel status; CSI is an index representing a status of DL channel and may include a channel quality indicator (CQI); CQI provides information on link adaptive parameters which may be supported by the UE; the CQI may be generated by a method of quantizing and feed-backing the channel status as it is);
transmitting the HARQ feedback and quantized CSI feedback to the network entity in a physical uplink control channel (PUCCH) transmission (see ¶ [0096-97], PUCCH formats 2a and 2b transport the CQI and the ACK/NACK); and
processing a retransmission of the downlink transmission, sent with transmission parameters adjusted based on the quantized CSI feedback if the HARQ feedback indicates a decoding failure (see ¶ [0101] [0134] [0136], when receiving data, the UE tries to decode the data; the UE transmits a HARQ feedback (NACK signal) to the eNodeB if decoding is failed through the PUCCH; when the eNodeB receives the NACK signal and detects that the data transmission is failed and retransmits the same data in a new form; the CQI provides information on link adaptive parameters which may be supported by the UE; the CQI may indicate a data rate which may be supported by the DL channel by considering a characteristic of the UE receiver; the base station may determine modulation and coding rate applied to the DL channel by using the CQI).

Regarding claims 2, 15 and 28, Hwang discloses wherein the quantized CSI feedback indicate one value for parameters relative to parameters reported in a periodic CSI feedback report (see ¶ [0101] [0105], CQI provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; periodic channel status information may be transmitted).

Regarding claims 3 and 29, Hwang discloses wherein: the quantized CSI feedback comprises one bit that indicate a change to a modulation order (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI).

Regarding claims 4 and 17, Hwang discloses wherein a mapping of the one bit to different modulation order depends, at least in part, on modulation orders allowed in a channel quality information (CQI) table used by the UE and network entity (see ¶ [0100-01], CQI may indicate a data rate which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI).

Regarding claim 6, Hwang discloses wherein the quantized CSI feedback indicates at least one additional bit for the network entity to use when adjusting transmission parameters for the retransmission (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see Table 4, PUCCH format 2b CSI and HARQ ACK/NACK of 2 bits).

Regarding claim 7, Hwang discloses wherein: the network entity uses the additional bit to select a target code rate associate with the indicated modulation order (see ¶ [0100-01], CQI may indicate a data rate which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI).

Regarding claims 8 and 24, Hwang discloses wherein the additional bit is provided as part of combination of bits that indicate the HARQ feedback conveys a negative acknowledgement (NACK) (see ¶ [0096], HARQ NACK; see Table 4, PUCCH format 2b CSI and HARQ ACK/NACK of 2 bits).

Regarding claims 9 and 22, Hwang discloses wherein the additional bit indicates a range of target code rates from which the network entity makes the selection (see ¶ [0100-01], CQI may indicate a data rate which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI).

Regarding claim 10, Hwang discloses wherein a value of the additional bit indicates additional resource elements requested by the UE (see ¶ [0100-01], CQI may indicate a data rate which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see ¶ [0053], resource elements).

Regarding claims 11 and 21, Hwang discloses wherein the additional bit is provided as part of combination of bits that indicates the HARQ feedback conveys a NACK (see ¶ [0096], HARQ NACK; see Table 4, PUCCH format 2b CSI and HARQ ACK/NACK of 2 bits).

Regarding claims 12 and 25, Hwang discloses wherein the quantized CSI feedback indicates an adjustment to a number of resource elements (REs) (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see ¶ [0053], resource elements).

Regarding claims 13 and 26, Hwang discloses further comprising:
receiving signaling indicating a set of values for the adjustment; and wherein a combination of bits indicates the HARQ feedback and one of the set of values for the adjustment (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see ¶ [0096], HARQ NACK; see Table 4, PUCCH format 2b CSI and HARQ ACK/NACK of 2 bits).

Regarding claims 14 and 30, Hwang discloses Claim 14 of a method for wireless communications by a network entity (see ¶ [0130], an eNodeB transmits scheduling information), and Claim 30 of an apparatus for wireless communications by a network entity, comprising: at least one processor and a memory (see FIG. 13; see ¶ [0259], a BS includes a processor and a memory), comprising:
receiving, from a user equipment (UE) a physical uplink control channel (PUCCH) transmission conveying hybrid automatic repeat request (HARQ) feedback for a previous downlink transmission from the network entity and quantized channel state information (CSI) feedback (see ¶ [0096-97], PUCCH formats 2a and 2b transport the CQI and the ACK/NACK; see ¶ [0092] [0096] [0100-01], UCI  includes channel status information (CSI) representing a downlink channel status; CSI is an index representing a status of DL channel and may include a channel quality indicator (CQI); CQI provides information on link adaptive parameters which may be supported by the UE; the CQI may be generated by a method of quantizing and feed-backing the channel status as it is);
adjusting one transmission parameter used for the previous downlink transmission based on the quantized CSI feedback (see ¶ [0136], when the eNodeB receives the NACK signal and detects that the data transmission is failed and retransmits the same data in a new form); and
retransmitting the downlink transmission with the adjusted transmission parameter if the HARQ feedback indicates a decoding failure (see ¶ [0101] [0134] [0136], when receiving data, the UE tries to decode the data; the UE transmits a HARQ feedback (NACK signal) to the eNodeB if decoding is failed through the PUCCH; when the eNodeB receives the NACK signal and detects that the data transmission is failed and retransmits the same data in a new form; the CQI provides information on link adaptive parameters which may be supported by the UE; the CQI may indicate a data rate which may be supported by the DL channel by considering a characteristic of the UE receiver; the base station may determine modulation and coding rate applied to the DL channel by using the CQI).

Regarding claim 16, Hwang discloses wherein: 
the quantized CSI feedback comprise one bit that indicate a change to a modulation order (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI); and
the network entity adjusts one transmission parameter to maintain a transport block size (TBS) after adjusting the modulation order per the quantized CSI feedback (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see ¶ [0093], a transport block).

Regarding claim 18, Hwang discloses wherein adjusting one transmission parameter to maintain a transport block size (TBS) after adjusting the modulation order per the quantized CSI feedback comprises:
selecting, from a table, one of a plurality of target code rates associated with the modulation order and indicated by the one bit (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see Table 4, PUCCH format 2b CSI and HARQ ACK/NACK of 2 bits).

Regarding claim 19, Hwang discloses wherein the network entity selects:
a target code rate associated with the modulation order and indicated by the one bit that is between the lowest target code rate and the highest target code rate (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see Table 4, PUCCH format 2b CSI and HARQ ACK/NACK of 2 bits).

Regarding claim 20, Hwang discloses wherein:
the quantized CSI feedback comprises at least one additional bit; and the network entity selects a target code rate associated with the indicated modulation order based, at least in part, on the additional bit (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see Table 4, PUCCH format 2b CSI and HARQ ACK/NACK of 2 bits).

Regarding claim 23, Hwang discloses wherein adjusting one transmission parameter to maintain a transport block size (TBS) after adjusting the modulation order per the quantized CSI feedback comprises:
adjusting a number of resources based, at least in part, on the number of resources, code rate, and modulation order used for the previous downlink transmission, the modulation order and indicated by the one bit, code rate selected for the retransmission, and at least one additional bit of the quantized CSI feedback (see ¶ [0100-01], CSI is an index and includes CQI which provides information on link adaptive parameters (modulation, coding rate) which may be supported by the UE; the base station may determine modulation and coding rate by using the CQI; see Table 4, PUCCH format 2b CSI and HARQ ACK/NACK of 2 bits; see ¶ [0136], retransmits the same data in a new form).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462